Nichols, Judge.
This case was appealed to the Supreme Court of Georgia and transferred by that court to this court inasmuch as no constitutional question is involved. Morgan County v. Craig, 213 Ga. 742 (101 S. E. 2d 714). The sole question for decision is whether Morgan County is an em*572ployer subject to the Workmen’s Compensation Act. Code, Title 114. Held:
Decided April 10, 1958
Rehearing denied May 1, 1958.
Kay Tipton, Erwin, Nix, Birchmore & Epting, Eugene A. Epting, for plaintiff in error.
A. Felton Jenkins, Rupert A. Brown, contra.
Ben F. Sweet, for party at interest not party to record.
Under the decision of the Supreme Court in Commissioners of Roads & Revenues of Fulton County v. Davis, 213 Ga. 792 (102 S. E. 2d 180), and the decision of this court in Fortson v. Clarke County, 97 Ga. App. 410 (103 S. E. 2d 597), (inasmuch as no act had been enacted at the time of the injury placing either all counties or Morgan County under the provisions of the Workmen’s Compensation Act, supra), the judgment of the superior court affirming the award of the State Board of Workmen’s Compensation, which held that Morgan County was an employer under the provisions of the Workmen’s Compensation Act, must be reversed.

Judgment reversed.


Felton, C. J., and Quillian, J., concur.